15-476
     Liu v. Sessions
                                                                                        BIA
                                                                                 Vomacka, IJ
                                                                            A200 731 894/895

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YI LIU, QI ZHAO,
14            Petitioners,
15
16                     v.                                            15-476
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                    Gary J. Yerman, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; John W.
27                                       Blakeley, Assistant Director;
28                                       Christina J. Martin, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioners Yi Liu and Qi Zhao, natives and citizens of the

6    People’s Republic of China, seek review of a January 28, 2015,

7    decision of the BIA affirming an August 16, 2013, decision of

8    an Immigration Judge (“IJ”) denying asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Yi Liu, Qi Zhao, Nos. A200 731 894/895 (B.I.A.

11   Jan. 28, 2015), aff’g Nos. A200 731 894/895 (Immig. Ct. N.Y.

12   City Aug. 16, 2013).       We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case. Under

14   the circumstances of this case, we have reviewed the IJ’s

15   decision as modified by the BIA.       Xue Hong Yang v. U.S. Dep’t

16   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

17       The    agency   may,    “[c]onsidering   the   totality   of   the

18   circumstances,” base a credibility finding on an applicant’s

19   demeanor, inconsistencies in her statements, and other record

20   evidence “without regard to whether” they go “to the heart of

21   the applicant’s claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

22   Xia Lin v. Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).            We


                                       2
1    review   the    agency’s     factual       findings,     including   adverse

2    credibility determinations, under the substantial evidence

3    standard, treating them as “conclusive unless any reasonable

4    adjudicator would be compelled to conclude to the contrary.”

5    8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin, 534 F.3d at 165.

6    We   afford    “particular    deference”       to   an    IJ’s   credibility

7    determinations and defer to them “unless, from the totality of

8    the circumstances, it is plain that no reasonable fact-finder

9    could make such an adverse credibility ruling.”                  Id. at 166–

10   67 (internal quotation marks omitted).

11        Here, the agency reasonably found Liu not credible based

12   on inconsistencies between her testimony and her medical

13   documents regarding past pregnancies.               Specifically, Liu’s

14   testimony that both of her pregnancies in China were terminated

15   involuntarily, one by abortion medication and the other by

16   forced miscarriage, conflicted with hospital information she

17   provided when seeking prenatal care during her pregnancy in the

18   United States.     In contrast to her testimony, a section of Liu’s

19   U.S. prenatal medical records lists only two pregnancies and

20   identifies only one outcome, an “elective” abortion.                  This

21   record lists no “involuntary” or “spontaneous” abortion.                The

22   agency found Liu not credible based on this inconsistency and


                                            3
1    reasonably concluded that, even if Liu’s medical record

2    referred to her two pregnancies in China and she had not

3    understood that a spontaneous abortion meant miscarriage, the

4    rest of her medical records were inconsistent with her claim

5    because “the outcome of her second pregnancy in China was not

6    accounted for in some form in her medical records in the United

7    States.” [CAR 4].   These inconsistencies, which relate to the

8    basis of the petitioners’ claim, are sufficient to support the

9    adverse credibility determination.   See Xian Tuan Ye v. Dep’t

10   of Homeland Sec., 446 F.3d 289, 294-95 (2d Cir. 2006).

11       The agency also did not err in concluding that Liu’s

12   corroborating evidence was insufficient to rehabilitate her

13   credibility.   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

14   Cir. 2007) (recognizing that “[a]n applicant’s failure to

15   corroborate his or her testimony may bear on credibility,

16   because the absence of corroboration in general makes an

17   applicant unable to rehabilitate testimony that has already

18   been called into question” or is viewed as suspicious).    The

19   agency reasonably gave diminished weight to Liu’s corroborating

20   evidence: the letter from her mother was from an interested

21   party unavailable for cross-examination, and the letter from

22   a driver for her former employer in China was not accompanied


                                    4
1    by any proof of employment.   See Xiao Ji Chen v. U.S. Dep't of

2    Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding that the

3    weight accorded to evidence lies largely within the agency’s

4    discretion).

5        Given the inconsistency and corroboration findings, we

6    identify no basis to disturb the agency’s adverse credibility

7    determination, see Xiu Xia Lin, 534 F.3d at 165-66, which is

8    dispositive of petitioners’ claims for asylum, withholding of

9    removal, and CAT relief, see Paul v. Gonzales, 444 F.3d 148,

10   156-57 (2d Cir. 2006).

11       We have reviewed the other arguments raised by the

12   petitioners and find them to be without merit.         For the

13   foregoing reasons, the petition for review is DENIED.     As we

14   have completed our review, any stay of removal that the Court

15   previously granted in this petition is VACATED, and any pending

16   motion for a stay of removal in this petition is DISMISSED as

17   moot.   Any pending request for oral argument in this petition

18   is DENIED in accordance with Federal Rule of Appellate Procedure

19   34(a)(2), and Second Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                    5